 1   AARON D. FORD
      Attorney General
 2   Jaimie Stilz (Bar No. 13772)
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101-1068
 5   (702) 486-3130 (phone)
     (702) 486-2377 (fax)
 6   JStilz@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10    DANIEL ROBBINS,                                     Case No. 2:19-cv-02153-APG-VCF
11
              Petitioner,
                                                                  UNOPPOSED MOTION FOR
12                                                             ENLARGEMENT OF TIME TO FILE
      vs.                                                     REPLY IN SUPPORT OF MOTION TO
13                                                                  DISMISS (ECF NO. 35)
      JERRY HOWELL, et al.,
14                                                                        (FIRST REQUEST)
              Respondent(s).
15

16          Respondents move this Court for an enlargement of time of 30 days from the current due date of
17   May 24, 2021, up to and including June 23, 2021, in which to file their Reply in Support of Motion to
18   Dismiss the First Amended Petition for Writ of Habeas Corpus (ECF No. 35). This Motion is made
19   pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached
20   declaration of counsel.
21          This is the first enlargement of time sought by Respondents, and the request is brought in good
22   faith and not for the purpose of delay.
23          DATED: May 24, 2021.
24                                                        Submitted by:
25                                                        AARON D. FORD
                                                          Attorney General
26
            IT IS SO ORDERED:                             By:      /s/ Jaimie Stilz
27                                                              Jaimie Stilz (Bar. No. 13772)
                    May 25, 2021
            Dated:__________________                            Deputy Attorney General
28
                                                                ________________________
                                                                ANDREW P. GORDON
                                                    Page 1 of 3 UNITED STATES DISTRICT JUDGE
